EXHIBIT 16.1 MICHAEL T. STUDER CPA P.C. 18 East Sunrise Highway, Suite 311 Freeport, NY 11520 Phone: (516) 378-1000 Fax: (516) 546-6220 November 7, 2012 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the predecessor independent registered public accounting firm for Iconic Brands, Inc. (the “Company”). We have read the Company’s disclosure set forth in Item 4.01 Changes in Registrant’s Certifying Accountants of the Company’s Current Report on Form 8-K dated November 7, 2012 (the “Current Report”) and are in agreement with the disclosures in the Current Report, insofar as it pertains to our firm, Michael T. Studer CPA P.C. Very truly yours, /s/ Michael T. Studer Michael T. Studer President
